            Case 2:20-cv-00361-RAJ Document 19 Filed 02/03/21 Page 1 of 2



1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     KEITH GORMEZANO,
9
                                                   Case No.: 2:20-CV-00361-RAJ
10

11                                                  PROPOSED ORDER GRANTING
                                                    PLAINTIFF’S
12                                                  MOTION FOR EAJA FEES AND
                                                    COSTS/REIMBURSEMENT
13

14

15

16

17

18

19

20

21                   Plaintiff,

22        vs.

23   ANDREW SAUL, COMMISSIONER OF SOCIAL
     SECURITY,
24
                     Defendant.
25
     Gormezano v. Saul, Comm’r SSA                              Harvey Grad, WSBA 6506
                                                                    Harvey Grad, PS
     PROPOSED ORDER GRANTING PLAINTIFF’S                    323 Queen Anne Ave. N., Ste. 102
     MOTION FOR EAJA FEES/COSTS – page 1                            Seattle, WA 98109
                                                          Ph.: 206.331.3927 – Fax: 206.327.9284
              Case 2:20-cv-00361-RAJ Document 19 Filed 02/03/21 Page 2 of 2



1

2           IT IS ORDERED AND ADJUDGED that Plaintiff is awarded EAJA fees in the sum of

3    $2,057.36, and expenses of $21.30 to reimburse service of process to be paid directly to (as payee)
4    Attorney Harvey Grad, at 323 Queen Anne Ave. N., Suite 102, Seattle, WA 98109.
5           In addition, Plaintiff shall be reimbursed $400.00 for the filing fee advanced directly by plaintiff
6
     who paid the same by credit card; the Government shall issue a check in that amount payable to
7
     Plaintiff, Keith Gormezano and may be delivered to Plaintiff’s counsel, Harvey Grad.
8
                   Dated this 3rd day of February, 2021.
9

10                                                        A
11                                                        The Honorable Richard A. Jones
                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Gormezano v. Saul, Comm’r SSA                                               Harvey Grad, WSBA 6506
                                                                                     Harvey Grad, PS
     PROPOSED ORDER GRANTING PLAINTIFF’S                                     323 Queen Anne Ave. N., Ste. 102
     MOTION FOR EAJA FEES/COSTS – page 2                                             Seattle, WA 98109
                                                                           Ph.: 206.331.3927 – Fax: 206.327.9284
